Order entered December 20, 2012




                                             In The
                                    Court of appeato
                          jfiftb 31.55tritt of TEexao at     fit aftaizi

                                      No. 05-11-01527-CV

         DMC VALLEY RANCH, LLC, DMC FRISCO, L.L.C, ET AL, Appellant

                                               V.

                                     HPSC, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-07-14983

                                           ORDER

       On the Court's own motion, this case is REMOVED from submission on February 13,

2013 at 1:00 p.m. The case will be reset in due course.


                                                      /s/ DOUGLAS S. LANG
                                                            PRESIDING JUSTICE